DETAILED ACTION
Claims 1-9, 11, and 13-21 filed May 20th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments pertaining to the prior art combination of Keplinger et al. (US2020/0032822), Vranish (US2012/0228991), and Keller et al. (US2017/0168576) are persuasive. Keplinger and Vranish teach the structural elements of the device of claim 1, however they do not explicitly teach “modify a resistance to a displacement of the membrane.” Keplinger and Vranish are directed towards actuating a device by exerting a specific power onto a load, which is a different intended use than to “modify a resistance to a displacement of the membrane.” In other words, Keplinger and Vranish are silent with regards towards the modification of the strength of the membrane. While Keller does teach modifying the rigidity of the tendons, it would require non-obvious modifications from Keplinger and Vranish to arrive at the claim limitation. Thus, the amended claims overcomes the prior art combination and are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624